FILED IN COURT OF APPEALS )
                                                  12th Courtof Appeals Distru*




                                                                                 ILE COPY


        RE:   Case    No.   14-1079                                         DATE:   4/9/2015
        COA #:    12-14-00320-CV           TC#:       XXX-XX-XXXX
STYLE   ELLIOTT      WILLIAMS
    v   TEXAS    DEPARTMENT     OF    CRIMINAL    JUSTICE


      A petition for review was filed today in the above-styled
case.  Respondent may file either a response, or a waiver of
response.  If you file a waiver, the Court will not grant the
petition without first requesting a response.  (Tex. R. App: P.
53.3)   There is no fee for a response or a waiver.



                                 MS.    CATHY    S.    LUSK
                                 CLERK, TWELFTH COURT OF APPEALS
                                 1517 WEST FRONT, SUITE 354
                                 TYLER,    TX     75702